IN THE
                              TENTH COURT OF APPEALS

                                  No. 10-15-00066-CV

MCDONALD'S RESTAURANTS OF TEXAS,
INC., MCDONALD'S USA, LLC, AND
MCDONALD'S CORPORATION,
                                                           Appellants
v.

WILLIAM PAUL CRISP, JR. AND J. NICOLE CRISP,
INDIVIDUALLY AND AS REPRESENTATIVES OF
THE ESTATE OF LAUREN BAILEY CRISP AND
DENISE WHITAKER, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF DENTON
JAMES WARD,
                                        Appellees


                            From the 361st District Court
                                Brazos County, Texas
                          Trial Court No. 12-003034-CV-361


                                      ORDER


       Appellants’ Motion for Extension of Time to File Reply Brief is granted. The reply

brief is due July 11, 2016.



                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed June 22, 2016




McDonald's Restaurants of Texas, Inc., v. Crisp   Page 2